        Case 1:19-cv-00100-MW-GRJ Document 1 Filed 06/05/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF FLORIDA
                             GAINESVILLE DIVISION


DAVID LITTRELL,                     )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )               Civil Action No.:
                                    )
ALLFAST FASTENER & TOOL             )
SUPPLY, INC.,                       )
                                    )
      Defendant.                    )
____________________________________)

                                        COMPLAINT

        COMES NOW the Plaintiff, DAVID LITTRELL (“PLAINTIFF”), and files this

Complaint against DEFENDANT, ALLFAST FASTENER & TOOL SUPPLY, INC.

(“DEFENDANT”), respectfully stating unto the Court the following:

                                GENERAL ALLEGATIONS

   1.     This is a cause of action to recover back pay, liquidated damages, attorney fees, costs

          of litigation and other relief from DEFENDANT for violations of the Fair Labor

          Standards Act (“FLSA”).

   2.     At all material times, PLAINTIFF was a citizen and resident of Florida.

   3.     At all material times, DEFENDANT was a Florida corporation, with a principal address

          in Gainesville Florida, which sold tools, fasteners and building supplies in the Northern

          District of Florida, and PLAINTIFF performed work for DEFENDANT in Gainesville,

          Florida, such work giving rise to this action.

                                       BACKGROUND

   4.     PLAINTIFF brings this action to require DEFENDANT to pay back wages owed to
      Case 1:19-cv-00100-MW-GRJ Document 1 Filed 06/05/19 Page 2 of 5



        PLAINTIFF, which DEFENDANT failed to pay in violation of the Fair Labor

        Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq.

5.      At all relevant times, DEFENDANT acted through its officers, agents, servants and

        employees.

6.      Upon information and belief, at all relevant times, DEFENDANT had two or more

        employees, including PLAINTIFF, who regularly handled goods that moved in or were

        produced for interstate commerce.

7.      At all relevant times, DEFENDANT was an enterprise engaged in commerce as defined

        at 29 U.S.C. § 203.

8.      Upon information and belief, at all relevant times, DEFENDANT had annual gross

        sales in excess of $500,000.00 and two or more employees who regularly handled

        goods that moved in or were produced for interstate commerce.

9.      Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1331, 1337 and by 29 U.S.C. §

        216.

10.     In or around January 2015, DEFENDANT hired PLAINTIFF to work as an inside sales

        associate at a rate of pay of $500 per week. PLAINTIFF’S weekly salary was increased

        to $595 in 2016, $665 in 2017, and $711 in 2018. PLAINTIFF’S job duties included

        sales, making deliveries, stocking DEFENDANT’S warehouse and operating a forklift.

11.     The FLSA requires an employer to pay its employees at a rate of at least minimum

        wage for all hours worked and also requires an employer to pay its employees time and

        one-half when they work more than 40 hours per week.

12.     Throughout his employment, PLAINTIFF worked at least from 7:00 a.m. to 5:00 p.m.,

        but was paid only straight time for the hours he worked. PLAINTIFF routinely worked



                                            2
      Case 1:19-cv-00100-MW-GRJ Document 1 Filed 06/05/19 Page 3 of 5



        through his lunches and once or twice per month, he would arrive an hour early to sell

        tools and supplies to contractors who needed to be at their job sites by or before 7:00

        a.m.

13.     Upon information and belief, DEFENDANT has, since the beginning of PLAINTIFF’S

        employment, willingly, deliberately and intentionally refused to pay PLAINTIFF at a

        rate of one and one-half times his usual hourly rate when he worked more than 40 hours

        per week.

14.     PLAINTIFF therefore is owed compensation for time actually worked but not paid at

        the appropriate overtime rate by DEFENDANT, who willingly and knowingly

        withheld those wages.

                                 COUNT I
               VIOLATION OF THE FAIR LABOR STANDARDS ACT

15.     The General Allegations and Background above are hereby incorporated by reference

        as though fully set forth herein.

16.     DEFENDANT regularly engages in commerce and its employees, including

        PLAINTIFF, handled and used materials, which have moved in interstate commerce.

17.     At all relevant times, DEFENDANT was an employer within the meaning of the Fair

        Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. and is subject to

        the provisions of the Act.

18.     PLAINTIFF, at all relevant times was a non-exempt employee of DEFENDANT, as

        defined by the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq.

        who performed work for which he did not receive appropriate compensation.

19.     During his employment with DEFENDANT, PLAINTIFF performed work for which

        he was not properly compensated in violation of the provisions of the Fair Labor


                                            3
         Case 1:19-cv-00100-MW-GRJ Document 1 Filed 06/05/19 Page 4 of 5



           Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. More specifically,

           DEFENDANT violated the overtime provisions of the Fair Labor Standards Act by not

           paying PLAINTIFF time and one-half when he worked more than 40 hours in a week.

   20.     Upon information and belief, DEFENDANT’S pay system was unilaterally imposed

           upon PLAINTIFF by DEFENDANT.

   21.     DEFENDANT’S failure to compensate PLAINTIFF for his overtime violates the

           overtime provisions of the FLSA and the regulations thereunder.

   22.     DEFENDANT’S failure to compensate PLAINTIFF for his overtime was a willful and

           knowing violation of the Act.

   23.     As a result of DEFENDANT’S willful and knowing failure to properly compensate

           PLAINTIFF, he has suffered substantial delay in receipt of wages owed and damages.

   24.     Pursuant to 29 U.S.C. §§206, 207 and 216, DEFENDANT owes PLAINTIFF

           compensation at a rate of one and one-half times his agreed hourly rate for the overtime

           hours he worked, and an additional equal amount as liquidated damages, together with

           an additional sum for attorney’s fees and costs of litigation.

   25.     All conditions precedent to maintaining this action have occurred or otherwise been

           waived.

         WHEREFORE, PLAINTIFF demands judgment against DEFENDANT and respectfully

prays the Court that PLAINTIFF will recover unpaid wages, liquidated damages, pre- and post-

judgment interest, nominal damages, attorney fees, and other relief by reason of DEFENDANT’S




                                                4
        Case 1:19-cv-00100-MW-GRJ Document 1 Filed 06/05/19 Page 5 of 5



violations of the FLSA; for a trial by jury on all issues so triable, and, for such other and further

relief as the Court may deem just and proper.



Dated: June 5, 2019



                                              Respectfully submitted,

                                              THE LAW OFFICE OF MATTHEW BIRK



                                              /s/ Matthew W. Birk
                                              Matthew W. Birk
                                              Florida Bar No.: 92265
                                              309 NE 1st Street
                                              Gainesville, FL 32601
                                              (352) 244-2069
                                              (352) 372-3464 FAX
                                              mbirk@gainesvilleemploymentlaw.com
                                              ATTORNEYS FOR PLAINTIFF




                                                5
